993 A.2d 874 (2010)
Francis JOYCE and Kelly Joyce, h/w
v.
Glenn HOROWITZ, M.D.; Surgical Services, Ltd.; FHCS Physician Services; The Frankford Hospital of the City of Philadelphia t/a Frankford Hospital/Torresdale Division; and Frankford Health Care System, Inc.
Petition of The Frankford Hospital of the City of Philadelphia-Torresdale Division.
No. 14 EM 2010.
Supreme Court of Pennsylvania.
April 29, 2010.

ORDER
PER CURIAM.
AND NOW, this 29th day of April, 2010, the Petition for Allowance of Appeal, treated as an Application for Relief per Pa. R.A.P. 123, is DENIED.